                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 4:16-CR-56-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                   v.                        )               ORDER
                                             )
NICHOLAS OMAR MIDGETTE,                      )
                                             )
                          Defendant.         )


       On July 27, 2020, Nicholas Omar Midgette ("Midgette" or "defendant") moved for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582), filed records in support,

and moved for appointment of counsel [D.E. 57]. On Januaiy 19, 2021, Midgette, through counsel,

moved again for compassionate release and filed a memorandum and records in support [D.E. 63,

64]. On February 2, 2021, the government responded in opposition [D.E. 67]. As explained below,

the court denies Midgette's motion.

                                                 I.

       On May 1, 2017, without a plea agreement, Midgette pleaded guilty to distribution of a

quantity of cocaine base (crack) and aiding and abetting (count one) and distribution of a quantity

of cocaine base (crack) (counts two through six). See [D.E. 1, 28]. On August 16, 2017, the court

held a sentencing hearing, adopted the facts set forth in the Presentence Investigation Report

("PSR"), and overruled Midgette's objections. See [D.E. 32, 33, 34, 44]; Fed. R. Crim. P.

32(i)(3)(A)-(B). The court calculated Midgette's total offense level to be 23, his criminal history

category to be ID, and his advisory guideline range to be 57 to 71 months' imprisonment. See [D.E.



            Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 1 of 8
34]1; [D.E. 44] 9. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the

court sentenced Midgette to 71 months' concurrent imprisonment on each count, for a total of71

months' imprisonment. See [D.E. 33] 3; [D.E. 44] 9-17. Midgette appealed [D.E. 35]. On June

26, 2018, the United States Court of Appeals for the Fourth Circuit affirmed this court's judgment.

See United States v. Midgette, 728 F. App'x 224, 225-26 (4th Cir.2018) (per curiam) (unpublished);

[D.E. 45, 46].

       On January 13, 2020, Midgette moved for relief under Federal Rule of Criminal Procedure

52(b) [D.E. 49]. On March 20, 2020, the government moved to dismiss Midgette's motion for

failure to state a claim and filed a memorandum in support [D.E. 52, 53]. On September 17, 2020,

Midgette moved for appointment of counsel to respond to the government's motion to dismiss [D.E.

62].

       For the reasons stated in the government's memorandum, the court grants the government's

motion to dismiss and dismisses as untimely, procedurally defaulted, and meritless Midgette's

motion under Rule 52(b). The court also denies as meritless Midgette' s motion to appoint counsel.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjnjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

                                                  2

            Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 2 of 8
served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                                                    3

              Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 3 of 8
that "an extraordinaty and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl .13 cmt. n.2. Thus,

the fact ''that an extraordinaty and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinaty and compelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.


                           (II) suffering from a serious :functional or cognitive impairment,
                                or

                           (Ill) experiencing deteriorating physical or mental health because
                                 of the aging process,

                           that substantially djmjnjshes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 7S
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinaty and
                    compelling reason other ~ or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

            Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 4 of 8
       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A).   See, ~ , United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, e..&, id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. YY1m, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin 978 F.3d

1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Midgettecontendsthathehasexhaustedhiirndminirnativeremedies. See [D.E. 57] 1; [D.E.

63] 1-2; [D.E. 64] 1-2. The government does not invoke section 3582's exhaustion requirement.

See UnitedStatesv.Alam, 960F.3d831, 833-34(6thCir. 2020).2 Accordingly, the court addresses

Midgette's claim on the merits.

       Midgette seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Midgette cites the COVID-19 pandemic, his Human Immunodeficiency Virus ("IIlV''), and

his history of smoking. See [D.E. 57] 1-2; [D.E. 57-1] 1, 3; [D.E. 63] 1, 4-5; [D.E. 64] 1, 4-5.


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must "properly invoke" the rule
for this court to enforce it. See A]am, 960 F .3d at 833-34.

                                                5

           Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 5 of 8
Midgette also cites his rehabilitation efforts, his release plan, and that he served over 50% of his

sentence. See [D.E. 57] 2; [D.E. 63] 6-7; [D.E. 63-1]; [D.E. 64] 6-7; [D.E. 64-1].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Midgette states that

he suffers from lilV and a history of smoking, he has not demonstrated that he is ·not going to

recover from these conditions or that they cannot be treated while Midgette serves his sentence.

Accordingly, reducing Midgette's sentence is not consistent with application note l(A). See 18

U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Midgette's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Evenso, thesection3553(a)factorscounselagainstreducingMidgette'ssentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

       Midgette is 42 years old and engaged in serious criminal conduct in 2016. See PSR fl 7-8.

Midgette trafficked 38.56 grams of cocaine base (crack). See id. Midgette used one person to

deliver the drugs and obtain the money and another person to provide security. See id. When

Midgette committed these six felonies, he was on federal supervised release for his 2011 conviction



                                                  6

            Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 6 of 8
for possession of a firearm by a felon. See id. ,r 18. Sadly, Midgette learned nothing from his first

trip to federal prison or from being on supervised release.

         Midgette is no stranger to the criminal justice system. In addition to his two federal

convictions, Midgette has convictions for possession ofmarijuana (three counts), possession ofdrug

paraphernalia, and resisting a public officer. See id. ,r,r 13-19. Moreover, Midgette has performed

poorly on probation and supervision. See id.    ,r,r 16-18.   Nonetheless, Midgette has taken some

positive steps while incarcerated. See [D.E. 57] 2; [D.E. 63] 6-7; [D.E. 63-1]; [D.E. 64] 6-7; [D.E.

64-1].

         The court has considered Midgette's exposure to COVID-19, his health conditions, his

rehabilitation efforts, and his release plan. Cf. Pq,per v. United States, 562 U.S. 476, 480-81

(2011 ); United States v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021 ); United States v. Martin, 916

F.3d389, 398 (4th Cir. 2019). Having considered the entire record, the stepsthattheBOPhastaken

to address COVID-19 and treat Midgette, the section 3553(a) factors, Midgette's arguments, the

government's persuasive response, and the need to punish Midgette for his continued serious

criminal behavior, to incapacitate Midgette, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Midgette's motion for compassionate release. See, e.g.•

Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); Ryffin, 978 F.3d at 1008--09;

Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at

*2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                 II.

         In sum, the court GRANTS the government's motion to dismiss [D.E. 52], DISMISSES

defendant's motion to amend [D.E. 49], DENIES defendant's motion for appointment of counsel

[D.E. 62], and DENIES defendant's motion for compassionate release [D.E. 57].

                                                 7

             Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 7 of 8
SO ORDERED. This ...aD day of March 2021.



                                            11ks~~m
                                            United States District Judge




                                   8
   Case 4:16-cr-00056-D Document 69 Filed 03/31/21 Page 8 of 8
